LECHE, J.,
dissenting. There is no reason why a claim for damages for personal injury should not be supported by the same preponderance of evidence and proved with the same certainty which the law requires in a suit upon a claim of any other character. The only fact established with certainty in this record, is that Miss Busch was painfully injured when she was struck on a public highway by an automobile driven by the minor son of defendant. It is shown with equal certainty that the accident happened outside the limiis of the City of Baton Rouge, practically in the open country, on a public highway known as the Greenwell Springs road, and not at a street intersection, and it also appears that there is a great deal of vehicular traffic at this particular place.
Ordinary prudence and the law both require that a pedestrian stop and look before attempting to walk across such a highway. The whole case hinges upon the question whether Miss Busch exercised, as she should have done, common ordinary prudence before stepping out into the road and in the path of an automobile which was admittedly within the range of her vision. What happened after she left the sidewalk and crossed over the bridge span-, ning the drain ditch, is the subject of very conflicting accounts by the witnesses, few if any, of whom were free from intense bias. Estimates from such witnesses, of the speed of defendant’s automobile and of distances are given in an almost reckless manner and are on their face, absolutely worthless.
Miss Busch when struck, was in the road, in the path of vehicular traffic, where defendant’s son had to pass, where he had the right to drive his automobile and where Miss Busch should not have been, except after making sure that it would be safe for her to pass.
There is no testimony from any witness, which justifies Miss Busch in thus risking her safety and her life, and the conclusion is irresistible that she was injured as the result of her own imprudence. The version of the accident, as given in our original opinion, seems to me, the only one consistent with the admitted facts and consonant with ordinary reason.
I respectfully dissent from the conclusions reached by my associates.